Citation Nr: 9903807	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left-below-the-
knee amputation.  

2.  Entitlement to a total rating based on hospitalization at 
a Department of Veterans Affairs facility from September 6, 
1994 to October 21, 1994.  

3.  Entitlement to benefits under United States Code, Title 
38, Section 1151, for nerve damage to the right lower 
extremity during hospitalization at a Department of Veterans 
Affairs facility from September 10, 1992 to September 28, 
1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963 
and from November 1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in September 1997, 
when it was remanded to afford the veteran a hearing before a 
Board member, at the RO.  He failed to appear for a scheduled 
hearing.  In compliance with 38 C.F.R. § 20.704 (1998) the 
Board now proceeds with its review of the appeal.  


REMAND

The record provides some evidence which could be construed as 
supporting the veteran's claims.  The Board will not attempt 
to render its own medical opinion as to the meaning of the 
evidence, but Remands the case so that a competent medical 
professional can examine the veteran and his records and 
provide an opinion relevant to the questions raised in this 
case.  



Left-Below-the-Knee Amputation and Total Rating Based on 
Hospitalization at a VA Facility from September 6, 1994 to 
October 21, 1994

Specifically, the veteran claims that his service-connected 
left thigh wound compromised the circulation and aggravated a 
wound necessitating the left-below-the-knee amputation during 
the VA hospitalization from September 6, 1994 to October 21, 
1994.  The hospital summary shows that the amputation was 
performed for chronic osteomyelitis of the left lower 
extremity.  However, the diagnosis of osteomyelitis is 
questionable.  The summary does not reflect any test results 
supporting the diagnosis of osteomyelitis.  The diagnosis 
appears to be based solely on visual examination of a wound 
that would not heal.  However, the veteran had been seen at 
VA medical centers many times before, when tests and studies 
led to other VA doctors to conclude that the wound was a 
chronic venous stasis ulcer.  Further, if it was a venous 
stasis ulcer which required the amputation, there are medical 
opinions linking it to the service-connected wound.  In the 
summary of the VA hospitalization from January to March 1994 
it was written that the veteran: 

has a past medical history significant 
for a bullet wound to his left inguinal 
region which subsequently resulted in 
some ischemia to his left lower 
extremity.  This resulted in the patient 
being pre-exposed (sic) to poor wound 
healing and after a crush injury in a 
motor vehicle accident to his left ankle 
in the 1980's the patient had a non-
healing wound which required a latissimus 
dorsi free-flap to be placed 
approximately 5 to 6 years ago.  The 
patient presented on January 28, 1994, 
with a chronic venous stasis ulcer, left 
lower extremity in the region overlying 
his latissimus dorsi free-flap.  

In April 1994, the veteran's representative submitted a 
letter in which a VA physician wrote:  

Patient wishes this hospitalization to be 
considered SC since his original injury 
was sustained while in the war, 
subsequently has compromised the blood 
supply to his left lower extremity and 
ever since has had difficulty with wound 
healing.  

It is not clear whether these comments are actually medical 
opinions or merely the restatement of the veteran's position 
by the physician.  A clear opinion of the relationship of the 
service-connected wound to the below the knee amputation 
should be obtained.  Particularly, it must be determined if 
the service-connected disability aggravated the left ankle 
ulceration and contributed to the need for an amputation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Benefits Under United States Code, Title 38, Section 1151, 
for Nerve Damage to the Right Lower Extremity during 
Hospitalization 
at a VA Facility from September 10, 1992 to September 28, 
1992.

The veteran also claims benefits under United States Code, 
Title 38, Section 1151, for nerve damage to the right lower 
extremity during hospitalization at a VA facility from 
September 10, 1992 to September 28, 1992.  Surgery during the 
September 1992 hospitalization included a right superficial 
femoral artery thrombectomy and vein patch; as well as right 
leg four compartment fasciotomies.  In the report of an 
August 1993 consultation it was commented that following the 
right anterior compartment fasciotomy, there was not much 
evidence of re-innervation.  Studies showed severe right 
peroneal nerve injury with a few surviving motor units to all 
anterior compartment muscles except the anterior tibial.  

The Board initially observes that 38 U.S.C.A. § 1151 was 
amended. The effective date of the amended statute is October 
1, 1997.  In a precedent opinion dated December 31, 1997, the 
Acting General Counsel of the Department of Veterans Affairs 
(VA) concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (Dec. 31, 1997).  

As the veteran's claim under 38 U.S.C.A. § 1151 was filed 
before October 1, 1997, the claim will be considered under 38 
U.S.C.A. § 1151 (West 1991) as it existed prior to that date.  
The statute provided, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . . 
VA's action is not the cause of the disability in those 
situations."  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.  

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
opined that "our conclusion is that the [Supreme] Court 
intended to recognize only a narrow exclusion [to the "no 
fault" rule], confined to injuries that are the necessary, or 
at most, close to certain results of medical treatment."  In 
the memorandum, the Deputy Assistant Attorney General, Office 
of Legal Counsel, Department of Justice, expressed the view 
that footnote 3 of the Gardner decision ". . . is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are the certain, or perhaps the very nearly 
certain, result of proper medical treatment."  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  

38 C.F.R. § 3.358(c)(3) now provides that:  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  

Consequently, a medical opinion should be obtained to 
determine if the right peroneal nerve damage is due to the 
September 1992 VA surgery and if it meets the requirements of 
the regulation.  

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran 
for a neurologic examination.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  

The examiner should express an opinion as 
to whether the September 1992 VA right 
lower extremity surgery caused any 
neurologic, or other, damage and the 
extent or any such injury.  

The examiner should express and opinion 
as to whether any neurologic, or other 
additional damage:

(1)  is causally related to VA 
hospitalization or medical or surgical 
treatment from September 10, 1992 to 
September 28, 1992;  

(2)  is merely coincidental with the VA 
hospitalization or medical or surgical 
treatment from September 10, 1992 to 
September 28, 1992.  

(3)  is the continuance or natural 
progress of diseases or injuries for 
which VA hospitalization or medical or 
surgical treatment from September 10, 
1992 to September 28, 1992, was 
authorized;  

(4)  is the certain or near certain 
result of the VA hospitalization or 
medical or surgical treatment from 
September 10, 1992 to September 28, 1992.  

2.  The RO should schedule the veteran 
for a vascular examination.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  The examiner 
should express an opinion as to whether 
the service-connected left thigh gun shot 
wound aggravated the venous stasis ulcer 
and contributed to the need for the below 
the knee amputation or was the amputation 
the result of some other cause, including 
osteomyelitis.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


